DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
	Claims 1-24 are pending in the present application and are under consideration in this office action.

Objections & Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2 and 3 recite the limitation “the fluorescence marker.” There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 2 and 3 depend, recites “one or more 
Claim 5 recites the limitation “at least one fluorescence marker.” There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 5 depends, recites “one or more fluorescence markers.” It is unclear if the limitation in claim 5 refers to the same one or more fluorescence markers as in claim 1.
Claims 6-9 recite the limitation “said fluorescence marker.” There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 5, 6, and 7 depend, recites “one or more fluorescence markers.” It is unclear if the limitation in claims 5, 6, and 7 refers to the same one or more fluorescence markers as in claim 1.
Claim 13 recites the limitation “one or more fluorescence markers.” There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 13 depends, recites “one or more fluorescence markers.” It is unclear if the limitation in claim 13 refers to the same one or more fluorescence markers as in claim 1.
Claim 13 recites the limitation “said fluorescence markers.” There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 13 depends, recites “one or more fluorescence markers.” It is unclear if the limitation in claim 13 refers to the same one or more fluorescence markers as in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-14, and 16-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Pub. No. 2018/0270474), hereinafter “Liu”.

Regarding claim 1, Liu discloses a system for fluorescence aided surgery (“optical imaging system… to capture… fluorescence information of a target object being imaged, such as a surgical patient” Abstract):
a storage medium or a data connection with a storage medium (“The controller 130 communicates with the image detector module 320, the light emitting module 310, the light source 450, and the fluorescence imaging module 510 to ensure their synchronized operation. In one aspect, the controller 130 may comprise a FPGA (field programmable gate array) with any suitable memory” [0193]) storing a 3D data set, in particular a medical image, of a patient, information regarding a spatial position of one or more fluorescence markers within the body of said patient is included in or associated with said 3D patient data set (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) 
a visualization tool allowing for augmenting a view or an image of said patient's body with information derived from said 3D patient data set (“the present invention also provides a surface-based image co-registration algorithm for PET/CT (positron emission tomography) and/or CT (x-ray computerized tomography) with fluorescence imaging of the target object 324, as shown in FIG. 18. As such, the algorithm allows image data from individual modalities, as well as co-registered data to be displayed upon command based on user preferences” [0194]),
an apparatus for detecting fluorescence from said one or more fluorescence markers provided in said patient's body (“2 cameras/sensors/detectors, the image detection module 320 and the fluorescence detection module 510” [0120]), and
a computation device (“The controller 130 communicates with the image detector module 320, the light emitting module 310, the light source 450, and the fluorescence imaging module 510 to ensure their synchronized operation. In one aspect, the controller 130 may comprise a FPGA (field programmable gate array) with any suitable memory” [0193]) adapted to derive a spatial relationship between said visualization tool and the patient's body (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, 
a) said detected fluorescence of said one or more markers (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume” [0195]),
b) said information regarding said spatial position of said one or more fluorescence markers within the body of said patient included in or associated with said 3D patient data set (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 
c) a known spatial relationship between the apparatus for detecting fluorescence and said visualization tool (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume” [0195]).

Regarding claim 2, Liu discloses the fluorescence marker emits NIR light (“NIR-sensitive monochrome sensor, which improves the detection limit to reach a pM level ICG (indocyanine green) concentration applied to the target object 324, which is used to facilitate fluorescence imaging” [0145])

Regarding claim 3, Liu discloses the fluorescence marker is biodegradable (“Indocyanine green” [0017]).

Regarding claim 4, Liu discloses said visualization tool comprises a camera (“2 cameras/sensors/detectors, the image detection module 320 and the fluorescence detection module 510” [0120]) and a display for displaying images taken with said camera, glasses, or a projector for projecting 

Regarding claim 5, Liu discloses at least one fluorescence marker for placing in the body of the patient (“The dual labeled contrast agent may be injected into a human target 324 for imaging purposes” [0144]).

	Regarding claim 6, Liu discloses said fluorescence marker further includes a contrast agent or radioactive tracer for medical imaging (“a contrast agent that is both fluorescent and also labeled with radioisotope” [0016]).

	Regarding claim 7, Liu discloses said fluorescence marker further comprises a ligand or binding motive for selectively binding to target cells, wherein said ligand or binding motive is preferably selected from the group consisting of peptide, protein, biopolymer, synthetic polymer, anti-gene, anti-body, microorganism, virus, receptor, enzyme, hormone, chemical compound, toxin, surface modifier and combinations thereof (“an antibody can be labeled with both positron-emitting radioisotopes and fluorescent moieties” [0144]).

	Regarding claim 8, Liu discloses said fluorescence marker is included in a liquid for injection to the patient's body (“dual labeled contrast agent may be injected into a human target 324 for imaging purposes” [0144]).

	Regarding claim 12, Liu discloses one or more of a laparoscopic fluorescence imaging device (“a laparoscope” [0251]), a fluorescence imaging camera (“2 cameras/sensors/detectors, the image detection module 320 and the fluorescence detection module 510” [0120]) or fluorescence imaging glasses (“the 

	Regarding claim 13, Liu discloses said computation device is adapted to derive said spatial relationship  between  said visualization  device and the  patient's  body,  based  on a 3D/3D registration  algorithm, in which 3D information of the  location of said fluorescence markers is obtained using said apparatus for detecting fluorescence, and said 3D information  is matched  with  known  3D  positions  of  said  fluorescence markers in said 3D patient data set (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume” [0195]).

Regarding claim 14, Liu discloses said apparatus for detecting fluorescence comprises two cameras placed at a distance for obtaining stereo data (“stereo-camera” [0091]).

Regarding claim 16, Liu discloses said system is further adapted for augmenting the view or image of said patient's body with one or more of 

landmarks assisting the surgeon in orientation (“allows image data from individual modalities, as well as co-registered data to be displayed upon command based on user preferences” [0194] ; “vein and vasculatures of the target object hand 324 may be displayed back onto the target object tissues” [0231]), 
structures which are covered by tissue (“allows image data from individual modalities, as well as co-registered data to be displayed upon command based on user preferences” [0194] ; “vein and vasculatures of the target object hand 324 may be displayed back onto the target object tissues” [0231]), 
fluorescence markers with fluorescence outside the visible part of the spectrum (“image mapping process to project the captured fluorescence or other intraoperative images back onto the target object with enhanced definition or sharpness” Abstract; “contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging” [0144]).

Regarding claim 17, Liu discloses said system is further adapted for correcting or improving an optical or medical image taken during surgery based on information derived from said 3D patient data set (“such that the absorption coefficient (μa) and the reduced scattering coefficient (μs′) may be obtained in addition to fluorescence image data/information and 3D topography data/information… characterization of the biochemical composition and structure of the target object tissue 324” [0237]).

Regarding claim 18, Liu discloses said information derived from said 3D patient data set includes one or both of absorption properties or tissue composition information, and this information is used for accounting for absorption of fluorescence light and/or improving multispectral images (“such that the absorption coefficient (μa) and the reduced scattering coefficient (μs′) may be obtained in addition to 

Regarding claim 19, Liu discloses to identify certain locations viewed in the actual patient by means of the visualization tool and to associate these locations with the corresponding location in the 3D patient data set (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume” [0195]).

Regarding claim 20, Liu discloses a user interface allowing a user to input information associated with said corresponding locations into said 3D patient data set (“the present invention enables multimodal 3D (three-dimensional) image guidance to be provided that is based on preoperative PET/CT surgical navigation and intraoperative fluorescence imaging, as shown in FIGS. 18F-I. That is image data from individual modalities shown in FIGS. 18A-E and co-registered images of FIGS. 18C and 18F-I may be presented based on a user's preferences. The co-registered images of FIGS. 18G-I may be rotated to facilitate surgical planning and intraoperative decision making” [0194]; “The graphic user interface (GUI) of the present invention is optimized to be suitable for both traditional keyboard/mouse input devices, as 

Regarding claim 21, Liu discloses a method of augmenting a view or an image of a patient’s body (“a method of optical scanning of a target object” [0024]; “project the captured fluorescence or other intraoperative images back onto to target object” Abstract)
providing a 3D data set, in particular a medical image, of the patient, information regarding a spatial position of one or more fluorescence markers within the body of the patient is included in or associated with said 3D patient data set (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume” [0195]), 
detecting fluorescence from said one or more fluorescence markers provided in the patient's body (“to capture… fluorescence information of a target object being imaged” Abstract; “2 cameras/sensors/detectors, the image detection module 320 and the fluorescence detection module 510” [0120]),

a) said detected fluorescence of said one or more markers (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume” [0195]),
b) said information regarding said spatial position of said one or more fluorescence markers within the body of said patient included in or associated with said 3D patient data set (“As the contrast 
c) a known spatial relationship between the apparatus for detecting fluorescence and said visualization tool (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. At step 1630, the imaging configuration 1500 of the present invention acquires intraoperative imaging data, including topography, fluorescence and color reflectance data, as previously discussed… After co-registration, the preoperative PET/CT volumetric data will be incorporated, and the updated point cloud will become {Pi=(xi, yi, zi, fi, ri, gi, bi, pi, ci,), i=1, 2, . . . , N}, where the vector (fi, ri, gi, bi, pi, ci,) represents the fluorescence, red, green, blue, PET and CT data associated with individual points in the 3D volume” [0195]).
augmenting the view or the image of the patient's body with information derived from said 3D patient data set using said visualization tool (“project the captured fluorescence or other intraoperative 

Regarding claim 22, Liu discloses said step of augmenting the view or the image of the patient's body with information derived from said 3D patient data set comprises one or more of:
displaying said information derived from said 3D patient data set together with a camera image of the patient's body on a display (“presentation on a display” Abstract; “the co-registered preoperative image data and intraoperative image data is displayed” [0195])
projecting said information derived from said 3D patient data set onto glasses worn by the surgeon (“the wearable display 1710 may be included as part of a goggle-type wearable device, which includes a wearable goggle or eye-piece frame that carries the display 1710” [0202]; “the co-registered preoperative image data and intraoperative image data is displayed” [0195]), and
projecting said information derived from said 3D patient data set onto the patient's body (“projection back onto the target object” Abstract; “the co-registered preoperative image data and intraoperative image data is displayed” [0195]).

Regarding claim 23, Liu discloses said step of computing said spatial relationship between said visualization device and the patient's body, involves a 3D/3D registration algorithm, in which 3D information of the location of said fluorescence markers is obtained using said apparatus for detecting fluorescence, and said 3D information is matched  with  known  3D  positions  of  said  fluorescence markers in said 3D patient data set (“As the contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging, with a source of the signal for both imaging modalities coming from the same source. This facilitates correlation between the PET data and the fluorescence data” [0144]; “a PET/CT scan to acquire preoperative image data. Next, at step 1620, a point cloud {Pi=(xi, yi, zi, fi, ri, gi, bi), i=1, 2, . . . , N} is then obtained, where the vector (fi, ri, gi, bi) represents the fluorescence, red, green and blue data associated with individual surface points. 

Regarding claim 24, Liu discloses said step of augmenting the view or image of said patient's body comprises augmenting the same with one or more of 
target structures, which have been previously marked in the 3D patient data set (“allows image data from individual modalities, as well as co-registered data to be displayed upon command based on user preferences” [0194] ; “vein and vasculatures of the target object hand 324 may be displayed back onto the target object tissues” [0231]),
landmarks assisting the surgeon in orientation (“allows image data from individual modalities, as well as co-registered data to be displayed upon command based on user preferences” [0194] ; “vein and vasculatures of the target object hand 324 may be displayed back onto the target object tissues” [0231]), 
structures which are covered by tissue (“allows image data from individual modalities, as well as co-registered data to be displayed upon command based on user preferences” [0194] ; “vein and vasculatures of the target object hand 324 may be displayed back onto the target object tissues” [0231]), 
fluorescence markers with fluorescence outside the visible part of the spectrum (“image mapping process to project the captured fluorescence or other intraoperative images back onto the target object with enhanced definition or sharpness” Abstract; “contrast agent produces both positrons and fluorescence, the location of the target 324 can be imaged with both PET and fluorescence imaging” [0144]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 5 above, and further in view of Voegele (U.S. Pub. No. 2009/0217932), hereinafter “Voegele.”

Regarding claim 9, Liu may not explictly disclose said fluorescence marker is provided with an adhesive agent or binder, in particular a biodegradable adhesive agent or binder.
	However, in the same field of endeavor, Voegele teaches said fluorescence marker is provided with an adhesive agent or binder (“adherence to… or bonding to tissue” Voegele, [0034]), in particular a biodegradable adhesive agent or binder (“bioabsorption” Voegele, [0034], [0051]-[0052]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s teaching of a fluorescent fiducial with Voegele’s teaching of a fluorescent fiducial bonded to tissue and absorbed by the body as Voegele explictly states that providing fixation and absorption of the fiducial allows “the marker [to] remain proximate to the tissue growth 18 and accurately mark the location of the tissue growth 18” (Voegele, [0051]).

	Regarding claim 10, while Liu discloses said fluorescence marker comprises a compound of said medical imaging contrast agent or radioactive tracer and a fluorescent dye (“a contrast agent that is both fluorescent and also labeled with radioisotope” Liu, [0016]), Liu may not explictly disclose said fluorescence marker comprises nanoparticles.
However, in the same field of endeavor, Voegele teaches said fluorescence marker comprises nanoparticles (“a fluorescent nanoparticle” Voegele, [0030]-[0031]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s teaching of a fluorescent fiducial with Voegele’s teaching of a fluorescent nanoparticle as Voegele explicitly states that “[a] person skilled in the art will appreciate the fluorescent nanoparticles can be formed from a variety of materials using various methods” (Voegele, [0031]).

	Regarding claim 11, Liu may not explictly disclose a double barrel syringe, one barrel including a fluorescence marker and one barrel including said adhesive.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s teaching of a fluorescent fiducial with Voegele’s teaching of a double-barreled syringe to deliver a fluorescent fiducial solution and tactical fixing material as Voegele explictly states that providing fixation of the fiducial allows “the marker [to] remain proximate to the tissue growth 18 and accurately mark the location of the tissue growth 18” (Voegele, [0051]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in further view of Voegele as applied to claim 11 above, and further in view of Maier-Hein et al. (“Optical techniques for 3D surface reconstruction in computer-assisted laparoscopic surgery” 2013), hereinafter “Maier-Hein.”

Regarding claim 15, Liu may not explictly disclose said apparatus for detecting fluorescence is adapted to analyze shadows and/or motions and to derive 3D positions of the fluorescence markers therefrom, or to measure 3D positions of the fluorescence markers based on time of flight measurements.
However, in the same field of endeavor, Maier-Hein discloses teaches said apparatus for detecting fluorescence is adapted to analyze shadows (“Shape-from-shading” Maier-Hein, 3. Monocular shape-from-X) and/or motions (“Shape-from-motion” Maier-Hein, 3. Monocular shape-from-X) and to derive 3D positions of the fluorescence markers therefrom (“Optical techniques for 3D surface reconstruction… [p]assive methods include monocular Shape-from-X (SfX)” Maier-Hein, 1. Introduction), or to measure 3D positions of the fluorescence markers based on time of flight Time-of-Flight (ToF)” Maier-Hein, 1. Introduction; Maier-Hein, 6. Time-of-Flight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of detecting fluorescence and depth with Maier-Hein’s teaching of various depth determining techniques as these various “optical techniques are an increasingly attractive approach for in vivo 3D reconstruction of the soft-tissue surface geometry” (Maier-Hein, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785